Case 20-70216-hdh13 Doc 16 Filed 08/27/20            Entered 08/27/20 08:52:56        Page 1 of 2




Gregory A. Ross
Law Office of Gregory A. Ross, P.C.
4245 Kemp Blvd., Suite 308
Wichita Falls, Texas 76308
Phone: (940) 692-7800
Fax : (940) 692-7813
State Bar No. 17302500
Attorneys for WICHITA FALLS TEACHERS FEDERAL CREDIT UNION

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

 IN RE:

 MICHAEL MENDOZA MEIJA,                             Case No. 20-70216-hdh-13

 Debtor.                                            Chapter 13



                              NOTICE OF APPEARANCE
                        AND REQUEST FOR SERVICE OF PAPERS

       COMES NOW the undersigned and files this his Notice of Appearance and Request for

Service of Papers as counsel for WICHITA FALLS TEACHERS FEDERAL CREDIT UNION

("WFTFCU"), a creditor in the above styled case. Pursuant to Bankruptcy Rules 2002 and 9010,

the undersigned respectfully requests that: (i) all notices given or required to be given in these

proceedings and all papers served or required to be served in these proceedings be served upon the

undersigned at the office, postal address and telephone number listed below, and (ii) the Debtor(s)

and the Clerk of the Court place the foregoing name and address on any mailing matrix or list of

creditors to be prepared or existing in the above numbered case.




                   Notice of Appearance and Request for Service of Papers
                                     Page 1 of 2 Pages
Case 20-70216-hdh13 Doc 16 Filed 08/27/20           Entered 08/27/20 08:52:56        Page 2 of 2




                                                    Respectfully submitted,


                                                    /s/ Gregory A. Ross
                                                    Gregory A. Ross
                                                    State Bar No. 17302500
                                                    Attorneys for WFTFCU

                                                    Law Office of Gregory A. Ross, P.C.
                                                    4245 Kemp Blvd., Suite 308
                                                    Wichita Falls, Texas 76308
                                                    (940) 692-7800
                                                    FAX (940) 692-7813

                                CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that on August 27, 2020, a true copy of the foregoing
Notice of Appearance and Request for Service of Papers was served on all parties of interest.

                                                    /s/ Gregory A. Ross
                                                    Gregory A. Ross




                  Notice of Appearance and Request for Service of Papers
                                    Page 2 of 2 Pages
